DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Communication
The examiner acknowledges receipt amendment and remarks filed 03/24/2021.  
Receipt is also acknowledged for IDS filed 04/07/2021.
Claim 170 is amended.
Claims 170-199 are pending.

Priority
The examiner acknowledges this application as Continuation of 16/931,803 filed 07/17/2020; which is a Continuation of 16/697,855 filed 11/27/2019, now abandoned; which is a Continuation of 16/386,963 filed 04/17/2019, now abandoned; which is a Continuation of 15/885,074 filed 01/31/2018, now abandoned; which is a Continuation of 15/597,885 filed 05/17/2017, now abandoned; which is Continuation of 15/263,932, filed September 13, 2016, which is a Continuation of 14/729,593, filed June 3, 2015, now U.S. 9,486,412 B2, which is a Continuation of 14/515,924, filed October 16, 2014, U.S. 9,084,816 B2, which is a Continuation of 13/803,132, filed March 14, 2013, now abandoned, which is a Divisional of 11/844,872, filed August 24, 2007, Now US 8,894,987 B2, and which claims benefit of 60/840,244, filed August 25, 2006.
The examiner agrees with applicant regarding the Pre-AIA  status.    This application is examined under the pre-AIA  first to invent provisions.   

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.
On pages 6-9 of the remarks filed 03/24/2021, applicant argues:
Claims 181 and 189 are directed to compositions containing hydrocodone and cannot be rejected over Chapman under 35 USC 102 because Chapman discloses low-ABUK, which is not hydrocodone (citing Examples 1-3, paragraphs [0221]-[0223], [0227], [0228], [0234], [0241],  Tables 1 and 3, Fig 3). --- page 6.
The process of making the product in claims 170 and 190 indicates structures of product not anticipated by Chapman (paragraphs bridging pages 6 and 7 and first full paragraph of page 7).   Chapman addresses a different problem from applicant in that applicant addresses the need for an extended dosage form having structure that targets abuse resistance (citing paragraphs [0002]-[0005]) while Chapman reduces 14-hydroxycodeienone in an oxycodone hydrochloride composition (citing paragraphs [0025]-[0041]) and that an improved oxycodone drug substance when placed in an old dosage form cannot anticipate or render obvious the dosage form described and claimed in the instant application.    
For the rejection under 35 USC 103 (Obviousness rejection) – Chapman does not anticipate and does not render obvious claims 170 and 190; that it would only be hindsight that “PEO molecular weights in osmotic examples of Chapman would be 
It is by hindsight that the rejection could be possible, but that even then, the claimed dosage cannot result from combination of Chapman and Fischer or Cruz.
With regards to the obviousness type double patenting, applicant indicates that terminal disclaimer is filed contemporaneously with the response filed 03/24/2021. 
Response:
(a) Upon further review and consideration of Chapman, the examiner agrees that Chapman does not teach composition containing hydrocodone and PEG. Therefore, claims 181 and 189 will not be included in the 102 rejection.   In fact, these claims were not addressed in the body of the rejection.   The examiner agrees with the applicant that claims 181 and 189 should have been grouped with claim 195. 
(b) Applicant has not pointed to a structure of the claimed invention that is not taught by Chapman.   Claims 170 and 190 are directed to solid extended compositions that contains opioid analgesic and PEO having a molecular weight of at least 800,000.   Chapman teaches solid dosage form such as tablets that comprises opioid analgesic and polyethylene oxide having average molecular weight of 1,000,000 or 5,000,000 or 7,000,000 (see paragraph [0148]) with the 1,000,000 being at least 800,000.   The solid 
(c) Chapman has been described in the office action mailed 01/04/2021 to anticipate claims 170 and 190.   Dependent claims 174, 175, 191 and 192 were described as rendered prima facie obvious over Chapman in view of Fischer or Cruz.   The composition of Chapman is solid and anticipates the solid product of the claims.   Fischer was relied upon for teaching that 85.5% w/w of polyethylene oxide has been used with morphine, which is an opioid analgesic.   Claim 174 depends on claim 170.   Cruz was 
(d) there is no hindsight reconstruction using applicant’s specification as guide because any conclusion of obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).   In the instant case, the teachings of Fischer and Cruz are not teachings gleaned from the instant specification and because the prior art provided teachings of how much polyethylene oxide has been used with sustained release opioid analgesic, these teachings are available 
(e) Applicant indicated that terminal disclaimer was being filed with the response of 03/24/2021.   However, there is no record of terminal disclaim in the file.
Therefore, the rejections are maintained below. 
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claim(s) 170-173, 177-190, 193, 194, 196-199 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chapman et al. (US 20060173029 A1).
Claim 170 is a solid oral extended release pharmaceutical dosage form comprising extended release matrix which comprises polyethylene oxide or PEO where the PEO has an approximate molecular weight of at least 800,000 and at least one opioid analgesic.   The at least 800,000 means that the PEO having molecular weights of greater than 800,000 will meet the 
The “wherein the shaped matrix is heated to an elevated temperature that is at least the softening temperature of said PEO for a time period of at least 1 minute and thereafter cooled” is how the solid dosage form such as a tablet (see instant claim 177) is prepared.   
Therefore, claim 170 is a product made by the recited process.   PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016), In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
Claims 171-173, 178, 179, 182, 183, 186, 187 and 193 further define the process of making the product of claims 170 and 190.
Therefore, for claims 170-173, 177-180, 182-188, 190, 193, 196 and 197, the solid tablet dosage form of Chapman comprising opioid analgesic such as oxycodone and hydrocodone (meeting instant claims 180, 181, 188 and 189) and polyethylene oxide having average molecular weight of 1,000,000 or 5,000,000 or 7,000,000 (see paragraph [0148]) which molecular weights are at least 800,000, 1,000,000, and 4,000,000 (see the whole document of 
For claim 194, Chapman teaches dosage form containing about, 10 mg, 15 mg, 20 mg, 30 mg, …80 mg oxycodone (paragraph [0079]) anticipating the requirement of claim 194.
For claims 198 and 199, the composition of Chapman also contains microcrystalline cellulose (paragraph [0113]) anticipating the requirement of claims 198 and 199.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 170, 174, 175, 190, 191, 192 and 195 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapman et al. (US 20060173029 A1), as applied to claims 170 and 190, in view of Fisher et al. (US 20040253310 A1) or Cruz et al. (US 20050089570 A1).
Chapman has been described above as teaching sustained release composition comprising polyethylene oxide having molecular weight of 1,000,000 or 5,000,000 or 7,000,000 and oxycodone or hydrocodone such that claims 170 and 190 are anticipated.
Chapman differs from claims 174. 175, 191 and 192 by being silent on the amount of polyethylene oxide used in the composition.   However, Fisher teaches controlled release composition comprising opioid such as hydrocodone, morphine and oxycodone (see the whole document with emphasis on the abstract, paragraphs [0017], [0025], [0027] and claim 21) and polyethylene oxide (see the whole document with emphasis on the abstract, paragraphs [0222], [0082] and in example 1, polyethylene oxide is present at 85.5 %w/w with morphine sulfate, an opioid (paragraph [0231]).   Further also, Cruz teaches sustained release dosage form comprising hydrocodone bitartrate and 63.67% polyethylene oxide (7000K MW) (see at least examples 6 and 7, paragraphs [0205] and [0207]).   Other examples of active agents that can be formulated 
For claim 195, while Chapman teaches that its formulation contains about, 10 mg, 15 mg, 20 mg, 30 mg, …80 mg oxycodone (paragraph [0079]), Chapman differs from claim 195 by not specifically teaching the amounts of hydrocodone recited in claim 195.   However, the artisan would look to the amounts of oxycodone taught in chapman as a guide to the amount of the hydrocodone.   There is no demonstration in the as filed specification that amounts of 20, 30, 40, 60, 80, 100 and 120 mg provides unexpected results.   Claims 181 and 189 are included in this rejection as claim 195.
Therefore Chapman in view of Fisher or Cruz renders claims 174. 175, 181, 189, 191 and 192 prima facie obvious and the amount of hydrocodone in claim 195 is rendered prima facie obvious by Chapman.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 170-199 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29; 1-30; 1-30; 1-29; 1-23; 1-14; 1-17; 1-29; 1-30; 1-30; 1-30 of U.S.
Patent Nos. 9,492,392 B2; 9,492,389 B2; 9,486,413 B2; 9,486,412 B2; 8,846,086 B2; 8,815,289
B2; 8,834,925 B2; 9,084,816 B2; 8,911,719 B2; 9,095,615 B2; and 8,894,988 B2 respectively.
Although the claims at issue are not identical, they are not patentably distinct from each other because the issued compositions anticipate the examined composition.
Claims 170-199 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30; 1-30; 1-30; 1-30; 1-27 of U.S. Patent Nos. 9,492,393 B2;
9,492,391 B2; 9,492,390 B2; 9,095,614 B2; and 8,808,741 B2 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition used to treat pain in the issued claims anticipate the examined composition.
Claims 170-199 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44; 1-30; 1-30; 1-30; 1-30 of U.S. Patent Nos. 9,775,812 B2; 9,775,809 B2; 9,770,416 B2; 9,763,933 B2; and 9,763,886 B2 respectively.   Although the claims at issue are not identical, they are not patentably distinct from each other because the issued compositions anticipate the examined composition.   For US 9,775,812 B2 the composition containing the morphine anticipates the examined generic compositions containing opioids and the morphine compositions renders obvious the hydrocodone and oxycodone containing compositions.
Claims 170-199 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30; 1-30; 1-30; 1-30; of U.S. Patent Nos. 9,775,811 B2; 9,775,810 . Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions produced by the issued methods anticipate the examined compositions.
Claims 170-199 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 (allowed); 170-190; 170-199 of copending Application Nos. 16/662745 (Allowed), 17/027088 and 17/027307 (reference application) respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
 16/662745: The co-pending solid controlled release dosage forms anticipates the examined composition.
17/027088: The composition produced by the co-pending process anticipates the examined composition.
17/027307: The co-pending composition used to treat pain anticipates the examined composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
   Claims 170 and 190 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/931,803.   Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending composition anticipates the examined compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

   No claim is allowed.
    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BLESSING M FUBARA/Primary Examiner, Art Unit 1613